DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive. 
Applicant argues:  “As mentioned in the application (e.g., see par. [0052] - [0056]), the coefficients f" (GFT or DCT) can be effectively compressed by means of any of the existing compression techniques. The weights matrix Wand the edge-map f', however, cannot be effectively compressed with such techniques. Therefore, the skilled person in the art can recognize an improvement in the technical field, which is achieved by avoiding transmitting that graph information, thereby saving channel and/or memory resources.”
Examiner notes that Applicant’s argument got it backwards.  The “avoiding transmitting that graph information” is the intended improvement.  An effective compression is the invention by which Specification intends to accomplish that improvement, which is not claimed.  
Thus the claims are directed to an omission of a prior art feature without claiming an alternate feature for performing its function.  Where prior art recites claimed features combined with additional features, omission of the additional features in the claim does not distinguish it over the prior art reference.  Further, an omission of an element and its function is obvious.  M.P.E.P. 2144.04(II)(A), Ex parte Wu, 10 USPQ 2031 (Bd. Pat. 
Critically, the Specification performs the required feature by at least determining and “signaling the selected weights prediction mode of each block” on Page 11, second paragraph.  This is not claimed.
Examiner recommends clarifying this intended improvement in the claims.
Applicant argues:  “Applicant asserts that the technical aspect of predicting the elements of the weights matrix based on reconstructed, de-quantized and inverse-transformed pixel values of at least one previously coded block of the image must be considered in its entirety and must not be considered in piecemeal or in broken up portions.”
Examiner notes that the claim is substantively directed to “predicting elements of a weights matrix associated to a graph related to an image block of the image, said image block being a predicted block …”  These are two separable features, (a) directed to predicting weights matrix based on an image block, and (b) predicting an image block itself.  And, the claim words “associated to … related to an image block” do not limit the claim to a particular or an indivisible relationship.
Applicant argues:  “To illustrate, consider Applicant's Figure 8 …”
Examiner notes:  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 image block being a predicted block … said predicting being performed based on … one previously coded block of the image”, and the cited example of the Specification is directed to “The weights of the graph related to block 830 are predicted by considering the reconstructed coefficients of the previous block 820”.  Thus the claim feature is different than the example cited in the Specification.
Applicant argues:  “As pointed out above, Applicant indicated that the wording "said prediction" refers to the prediction of the elements of the weights matrix …”
Examiner notes that the proposed construction is not clear from the claim language.  The claim describes “predicting elements of a weights matrix … related to a block of the image … said image block being a predicted block, said predicting being …”  where “said predicting” modifies “said image block being predicted.”  
Examiner suggests removing the claim language “associated with a graph that is related to a block of the image, said image block being a predicted block,” which adds confusion but does not seem to be necessary in describing the intended invention.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.
Where Applicant refers to an algorithm or a structure by a trade name without redefining its scope, that algorithm or structure are submitted as known in the art in compliance with 35 U.S.C. 112 requirements.
	
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art as described in the Specification (“AAPA”) in view of US 20150156486 to Miyoshi (“Miyoshi”).
Regarding Claim 1:  “A method for encoding digital images or video streams, comprising:
receiving a portion of an image;  (“The weights graph generation unit 100 takes as input said N-pixels image f,”  AAPA, Specification, Paragraph 26 and Fig. 1.)
predicting elements of a weights matrix associated with a graph that is related to a block of the image, said image block being a predicted block, said predicting being performed based … the weights matrix being a matrix comprising elements denoting the level of similarity between a pair of pixels composing said image,  (“The weights graph generation unit 100 takes as input said N-pixels image f, and generates the NxN weights matrix W … e.g., di,i can be computed as the absolute difference between the intensity values of the pixels f and f.”  AAPA, Specification, Paragraphs 26-27.  See the association with a graph that is related to a predicted block of the image, where input image f is used to generate a weights matrix W which is used by the Graph Laplacian unit to transform the matrix, in AAPA, Specification, Paragraphs 40-43 and Fig. 2)
performing a graph Fourier transform of the block of the image, obtaining for said block a set of coefficients determined on the basis of the predicted weights of the weights matrix;  (“The graph transform unit 120 takes as input the image f (which is considered as a vector having N x 1 components) and the transform matrix U, and computes the N x 1 coefficients vector f A via the matrix multiplication” defined to be a Graph Fourier Transform.  AAPA, Specification, Paragraphs 34-35, 38.)
quantizing said coefficients (Note that this is a feature of the admitted prior art HEVC and MPEG 2.  AAPA, Specification, Paragraph 2, 53 and Myoshi Column 32 line 61 - Column 33, line 9.  Also note an embodiment to “quantize each element of the graph weights matrix,” in Paragraph 16.  Also note statements of motivation below.)
transmitting and/or storing a bitstream comprising said quantized coefficients”  (Note that this is a feature of the admitted prior art HEVC and MPEG 2:  “The entropy coding unit 20 outputs a bit stream obtained by entropy-encoding each quantized signal … in a coding standard such as HEVC, and the like,”  Myoshi Column 34, lines 5-14,  AAPA, Specification, Paragraphs 2, 53   Also note statements of motivation below.)
“[transmitting and/or storing a bitstream comprising said quantized coefficients] without the weights matrix and without an edge map based on said weights matrix.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the claim indicates that weights matrix and an edge map are not transmitted in the bitstream that comprises 
AAPA teaches (a) independent transmission or storage: “Where prior art recites claimed features combined with additional features, om The encoder then transmits the edge map f' and the coefficients vector f A to the receiver node over a bandwidth constrained channel or memorizes them on a memory support for later use, e.g., for decoding purposes.” AAPA, Specification, Paragraph 46 and Fig. 2.
Cumulatively, feature (b) falls under a definition of obviousness:  An omission of an element and its function is obvious.  M.P.E.P. 2144.04(II)(A), Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989); See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).  
AAPA does not explicitly teach:  “[said predicting being performed based on] reconstructed, de-quantized and inverse-transformed pixel values of at least one previously coded block (predictor block) of the image”  However, AAPA teaches that the claimed steps are performed on reconstructed H.26X video:  “Recently, the intra-prediction technique was employed in the context of Graph Fourier Transforms (GFT). Intra-prediction is a 
It is well established that H.264 and H.265 standards perform block prediction “on the basis of reconstructed, de-quantized and inverse-transformed pixel values of at least one previously coded block (predictor block) of the image.”
Miyoshi confirms this feature in the context of applying the H.264 and H.265 standards:  “To generate a reference picture, the prediction coding unit 19 inversely quantizes the quantized coefficient … Thereafter, the prediction coding unit 19 performs inverse orthogonal transform …”  Miyoshi, Column 33, lines 13-21.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA to predict an image block “on the basis of reconstructed, de-quantized and inverse-transformed pixel values of at least one previously coded block (predictor block) of the image” as taught in Miyoshi, in order to apply the industry standard coding techniques such as in the H.264 and H.265 standards.  See AAPA, Specification, Paragraphs 17-18, 55 and Miyoshi, Column 7, lines 60-62.

	
Regarding Claim 2:  “The encoding method according to claim 1, wherein said at least one previously coded block is adjacent to said predicted block, which is a block included in the image, said at least one previously coded block having at least one border pixel contiguous to at least one border pixel of said predicted block.”  (“Recently, the intra-prediction technique was employed in the context of Graph Fourier Transforms (GFT). Intra-prediction is a popular tool for block based video coding standard, such as H.264/ A VC and H.265/HEVC, for which one or more decoded pixels from a neighbouring block are used to predict pixels in the current block. … The GFT transformed coefficients have spectral properties that can be exploited similarly to what is done in the state of the art with DCT coefficients.”  AAPA, Specification, Paragraphs 17-18, 55.  See an illustration of this method in Miyoshi, Fig. 1.)
Regarding Claim 3:  “The encoding method according to claim 1 wherein reconstructed pixel values pertaining to a plurality of predictor blocks are used for predicting said elements of the weights matrix.”  (“Recently, the intra-prediction technique was employed in the context of Graph Fourier Transforms (GFT). Intra-prediction is a popular tool for block based video coding standard, such as H.264/ A VC and H.265/HEVC, for which one or more decoded pixels from a neighbouring block are 
Regarding Claim 4:  “The encoding method according to claim 1, wherein a plurality of graph weights predictions are determined for an image block and one graph weights prediction out of the plurality of graph weights predictions is selected.”  (“Many solutions to coding mode selection are available in the state of the art of image and video coding.”  AAPA, Specification, Paragraph 141.  Also note “a coding mode determination unit that calculates, … the valid prediction mode with the smallest estimation value, as an intra prediction mode”  Miyoshi, Column 5, lines 4-16.  See statement of motivation in Claim 1.)
Regarding Claim 5:  “The encoding method according to claim 4, wherein said plurality of graph weights prediction comprises the following: … a vertical prediction using pixel values pertaining to a block adjacent upper to the predicted block, which is a block included in the image, and … a horizontal prediction mode using pixel values pertaining to a block adjacent left to the predicted block.
Regarding Claim 6:  “The encoding method according to claim 4 wherein selecting the one graph weights prediction comprises one of the following:
selecting the one graph weights prediction by choosing, among the  quantized coefficients, whichever graph weights prediction produces the highest number of zero coefficients for the blocks of the image; and;  (“the valid prediction mode with the smallest estimation value [ i.e. error signal with the highest number of zero coefficients], as an intra prediction mode”  Miyoshi, Column 5, lines 14-16.
selecting the one graph weights prediction among an on-rate distortion theory and optimization techniques based on minimization of a Lagrangian function.”  (“Many solutions to coding mode selection are available in the state of the art of image and video coding. In particular, … Other approaches are generally based on rate distortion theory and optimization techniques, e.g., based on minimization of a Lagrangian function;”  AAPA, Specification, Paragraph 142, as well as the treatment of undefined functions referenced by trade name above.  Also note that minimizing rate and distortion of the coded video is the purpose of the compression algorithms as exemplified in Miyoshi, Column 5, lines 14-16.  See statement of motivation in Claim 1.)
Regarding Claim 7:  “The encoding method according to claim 4, said method further comprising inserting signaling information indicating the selected one graph weights prediction into said bitstream.”  (“(MPEG-2), MPEG-4, and H.264 … In these coding schemes, the selected one of intra prediction coding and inter prediction coding for each picture is explicitly recorded in the video stream”  Miyoshi, 
Claim 8:  “A method for decoding digital images or video streams,” is rejected for reasons stated for Claim 1, because the decoding steps of Claim 8 exactly reverse the encoding steps of Claim 1.  Also note that to decode a video signal it is necessary to exactly reverse the encoding steps as noted in AAPA, Specification, Paragraphs 36-39 and Fig. 1.
Claims 9-14 are rejected for reasons stated for Claims 2-7 in view of Claim 8 rejection.
Claim 15, “An apparatus for encoding digital images or video streams,” is rejected for reasons stated for Claim 1 and because prior art teaches:  “said apparatus comprising: one or more processors; and one or more computer-readable hardware storage devices that store instructions that cause the apparatus to at least: …”  (“the video encoder 1 may be function modules that are implemented by a computer program executed on a processor included in the video encoder 1 … The storage unit 103 stores a computer program to be executed on the processor 105 to carry out the video encoding process, and data generated during and as a result of the process.”  Miyoshi, Column 9, lines 40-43, Column 43, lines 15-20, and statement of motivation in Claim 1.  Also note treatment under section 112 above.)
Claims 16-17 are rejected for reasons stated for Claims 2-3 in view of the Claim 15 rejection.
Claim 18, “An apparatus for encoding digital images or video streams,” is rejected for reasons stated for Claims 1 and 8, and because prior art teaches:  said 
Claims 19-20 are rejected for reasons stated for Claims 2-3 in view of the Claim 15 rejection.
Claim 21, “One or more non-transitory storage devices that comprise portions of software code for executing the method according to claim 1.”  (“The storage unit 103 stores a computer program to be executed on the processor 105 to carry out the video encoding process, and data generated during and as a result of the process.”  Miyoshi, Column 43, lines 15-20, and statement of motivation in Claim 1.  Also note treatment under section 101 above.)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483